U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Tianyin Pharmaceutical Co., Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 23rd Floor, Unionsun Yangkuo Plaza No. 2, Block 3, Renmin Road South Chengdu, P. R. China, 610041 +0086-028-86154737 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes [X ] No [ ] Indicate by check mark whether the registrant is a large accelerate filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer Accelerated Filer Non-accelerated filer (do not check if a smaller reporting company) Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934) Yes [] No [X] As of May 10, 2010,we are authorized to issue up to [50,000,000] shares of Common Stock, par value US$.001 per share and [10,000,000] shares of Series A Preferred Stock, of which[26,844,026] and[1,872,750] respectivelyare currently issued and outstanding. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 3 Item 1.Financial Statements 3 Consolidated Balance Sheets at March 31, 2010 (unaudited) and June 30, 2009 4 Unaudited Consolidated Statements ofOperations for the three and nine months ended March 31, 2010 and 2009 5 Unaudited Consolidated Statements of Cash Flows for the nine months ended March 31, 2010 and 2009 6 Unaudited notes to Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis or Plan of Operation 19 Item 3.Quantitative and Qualitative Disclosure About Market Risk 25 Item 4.Controls and Procedures 26 PART II – OTHER INFORMATION 27 Item 1.Legal Proceedings 27 Item 2.Unregistered Sales of Equity Securities And Use Of Proceeds 27 Item 3.Defaults Upon Senior Securities 27 Item 4.(Removed and Reserved) 27 Item 5. Other Information 27 Item 6.Exhibits 27 2 PART I- FINANCIAL INFORMATION Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders Tianyin Pharmaceutical Co., Inc. We have reviewed the accompanying consolidated balance sheet of Tianyin Pharmaceutical Co., Inc. (the “Company”) as of March 31, 2010, and the related consolidated statements of operations and comprehensive income for the three months and nine months ended March 31, 2010 and 2009, and cash flows for the nine months ended March 31, 2010 and 2009. These consolidated financial statements are the responsibility of the Company's management. We conducted our reviews in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board (United States), the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying financial statements referred to above for them to be in conformity with accounting principles generally accepted in the United States of America. We have previously audited, in accordance with auditing standards of the Public Company Accounting Oversight Board (United States), the balance sheet of Tianyin Pharmaceutical Co., Inc. as of June 30, 2009, and the related consolidated statements of operations and comprehensive income, stockholders’ equity, and cash flows for the year then ended (not presented herein); and in our report dated September 10, 2009, we expressed an unqualified opinion on those financial statements. In our opinion, the information set forth in the accompanying condensed balance sheet as of June 30, 2009, is fairly stated, in all material respects, in relation to the balance sheet from which it has been derived. /s/Patrizio & Zhao, LLC Patrizio & Zhao, LLC Parsippany, New Jersey April 29, 2010 3 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Balance Sheets (Unaudited) March 31, June 30, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $268,955 and $171,947 at March 31, 2010 and June 30, 2009, respectively Inventory Advance payments Loan receivable - Other current assets Total current assets Property and equipment, net Intangibles, net Total assets $ $ Liabilities Current liabilities: Accounts payable and accrued expenses $ $ Accounts payable – construction related - Short-term bank loans VAT taxes payable Income taxes payable Other taxes payable Dividends payable Other current liabilities Total current liabilities Equity Stockholders’ equity: Common stock, $0.001 par value, 50,000,000 shares authorized, 26,599,027 and 17,908,912 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Series A convertible preferred stock, $0.001 par value, 10,000,000 shares authorized, 2,072,750 and 7,146,500 shares issued and outstanding at March 31, 2010 and June 30, 2009, respectively Additional paid-in capital Statutory reserve Treasury stock ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity Noncontrolling interest - Total equity Total liabilities and equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Operations and Comprehensive Income (Unaudited) For the Three Months Ended For the Nine Months Ended March 31, March 31, Sales $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Income from operations Other income (expenses): Interest income (expense), net ) ) Other expenses - ) ) ) Total other expenses ) Income before provision for income tax Provision for income tax Net income Less: Net (loss) attributable to noncontrolling interest ) - ) - Net income attributable to Tianyin Other comprehensive income Foreign currency translation adjustment ) ) Comprehensive income $ Basic earnings per share $ Diluted earnings per share $ Weighted average number of common shares Outstanding Basic Diluted The accompanying notes are an integral part of these consolidated financial statements. 5 TIANYIN PHARMACEUTICAL CO., INC. Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended March 31, Cash flows from operating activities: Net Income $ $ Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization Bad debt expense - Noncontrolling interest ) - Share-based payments - Loss on disposal of fixed assets - Changes in current assets and current liabilities: Accounts receivable ) ) Inventory ) Other current assets ) Accounts payable and accrued expenses ) VAT taxes payable Income tax payable Other taxes payable ) Other current liabilities Total adjustments ) Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Additions to construction in progress ) ) Additions to intangible assets – approved drugs ) ) Loan receivable ) - Accounts payable – construction related - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from (repayment of) bank loans ) Additional paid-in capital - Repayment of shareholder loans - ) Proceeds from minority shareholders - Payment of dividends ) - Net cash provided by (used in) financing activities ) Effect of foreign currency translation on cash Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents – beginning Cash and cash equivalents – ending $ $ Supplemental schedule of non cash activities Advance payments exchanged for intangible assets – drug $ $ - The accompanying notes are an integral part of these consolidated financial statements. 6 Note 1 – Organization and Nature of Business Tianyin Pharmaceutical Co., Inc. (Formerly Viscorp, Inc.), a public shell company as defined in Rule 12b-2 of the Exchange Act of 1934, was established under the laws of Delaware on August 20, 2002. The accompanying consolidated financial statements include the financial statements of Tianyin Pharmaceutical Co., Inc. and its subsidiaries (the “Company” or “Tianyin”). The Company’s primary business is to develop, manufacture, and sell pharmaceutical products. On January 16, 2008, Viscorp Inc. (“Viscorp”) completed a reverse acquisition of Raygere Limited (“Raygere”), which was incorporated in the British Virgin Islands on January 26, 2007. To accomplish the exchange of shares Viscorp issued 12,790,800 shares of common stock on a one to one ratio for a 100% equity interest in Raygere, per the terms of the Share Exchange and Bill of Sale of assets of Viscorp and Charles Driscoll. Viscorp was delivered with zero assets and zero liabilities at time of closing. Following the reverse acquisition, Viscorp changed the name to Tianyin Pharmaceutical Co., Inc. The transaction was regarded as a reverse merger whereby Raygere was considered to be the accounting acquirer as its shareholders retained control of Tianyin after the exchange. Although the Company is the legal parent company, the share exchange was treated as a recapitalization of Raygere. Thus, Raygere is the continuing entity for financial reporting purposes. The financial statements have been prepared as if Raygere had always been the reporting company and then on the share exchange date, had changed its name and reorganized its capital stock. In September 2007, Raygere acquired 100% interest in Grandway Groups Holdings Ltd. (“Grandway”), which was incorporated on May 25, 2007, in the city of Hong Kong, the People’s Republic of China (“PRC”). On October 30, 2007, Grandway acquired 100% equity interest in Chengdu Tianyin Pharmaceutical Co., Ltd (“Chengdu Tianyin”), which was incorporated on April 1, 1994 in the city of Chengdu, PRC. As a result of the acquisition, Chengdu Tianyin became the wholly owned subsidiary of Grandway and an indirect wholly owned subsidiary of Raygere. The transaction was regarded as a reverse merger whereby Chengdu Tianyin was considered to be the accounting acquirer as both Grandway and Raygere which were holding companies with no significant operations and Chengdu Tianyin continues as the primary operating entity even after the exchange, although Raygere is the legal parent company. As such, Chengdu Tianyin (and its historical financial statements) is the continuing entity for financial reporting purposes. The consolidated financial statements reflect all predecessor statements of income and cash flow activities from the inception of Chengdu Tianyin in July 2007. In June 2009, Chengdu Tianyin invested $723,500 to establish a wholly-owned trading subsidiary, Chengdu Tianyin Medicine Trading Co., Ltd (“Tianyin Medicine Trading”) for sales and distribution of medicine produced by Chengdu Tianyin. As of March 31, 2010, the financial results of Tianyin Medicine Trading are consolidated into the consolidated financial statements presented herein. On August 21, 2009, Sichuan Jiangchuan Pharmaceutical Co., Ltd (“Sichuan Jiangchuan”) was established by Chengdu Tianyin, Sichuan Mingxin Pharmaceutical and an individual investor with crude drug production as its major business. Total registered capital of Sichuan Jiangchuan is $2,934,000, of which Chengdu Tianyin accounts for 77%. As of March 31, 2010, registered capital of $1,173,600 has been invested and the results of Sichuan Jiangchuan are consolidated into the consolidated financial statements presented herein. 7 Note 2 – Summary of Significant Accounting Policies Basis of Presentation The accompanying consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United Stated of America. The consolidated financial statements include the accounts of Tianyin Pharmaceutical Co., Inc. and its wholly-owned subsidiaries. All inter-company transactions and balances have been eliminated in consolidation. The accompanying unaudited financial statements have been prepared in accordance with generally accepted accounting principles (“GAAP”) applicable to interim financial information and the requirements of Form 10-Q and Article 10 of Regulation S-X of the Securities and Exchange Commission. Accordingly, they do not include all of the information and disclosures required by accounting principles generally accepted in the United States of America for complete financial statements. Interim results are not necessarily indicative of results for a full year. In the opinion of management, all adjustments considered necessary for a fair presentation of the financial position and the results of operations and cash flows for the interim periods have been included. In preparing the accompanying unaudited consolidated financial statements, we evaluated the period from March 31, 2010 through the date the financial statements were issued for material subsequent events requiring recognition or disclosure. No such events were identified for this period. Interim Financial Statements These interim financial statements should be read in conjunction with the audited financial statements for the years ended June 30, 2009 and 2008, as not all disclosures required by generally accepted accounting principles for annual financial statements are presented. The interim financial statements follow the same accounting policies and methods of computations as the audited financial statements for the years ended June 30, 2009 and 2008. Fair value of financial instruments The Company’s financial instruments include cash equivalents, accounts receivable, notes receivable, accounts payable, short-term debt and other financial instruments associated with the issuance of the common stock.The carrying values of cash equivalents, accounts receivable, notes receivable, and accounts payable approximate their fair value because of the short maturity of these instruments. The carrying amounts of the Company’s bank borrowings under its credit facility approximate fair value because the interest rates are reset periodically to reflect current market rates. The Company adopted ASC 820-10, “Fair Value Measurements”, on January 1, 2008. ASC 820-10, among other things, defines fair value, establishes a consistent framework for measuring fair value and expands disclosure for each major asset and liability category measured at fair value on either a recurring or nonrecurring basis. ASC 820-10 clarifies that fair value is an exit price, representing the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants. As such, fair value is a market-based measurement that should be determined based on assumptions that market participants would use in pricing an asset or liability. As a basis for considering such assumptions, ASC 820-10 establishes a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value as follows: Level 1: Observable inputs such as quoted prices in active markets; Level 2: Inputs, other than the quoted prices in active markets, that are observable either directly or indirectly; and Level 3: Unobservable inputs in which there is little or no market data, which require the reporting entity to develop its own assumptions. 8 Note 2 – Summary of Significant Accounting Policies (continued) Recent Accounting Pronouncements In November 2008, the SEC issued for comment a proposed roadmap regarding the potential use by U.S. issuers of financial statements prepared in accordance with International Financial Reporting Standards (“IFRS”). IFRS is a comprehensive series of accounting standards published by the International Accounting Standards Board (“IASB”). Under the proposed roadmap, we could be required in fiscal 2014 to prepare financial statements in accordance with IFRS. The SEC will make a determination in 2011 regarding the mandatory adoption of IFRS. We are currently assessing the impact that this potential change would have on our consolidated financial statements and we will continue to monitor the development of the potential implementation of IFRS. In June 2009, the Financial Accounting Standards Board (“FASB”) modified the accounting standard related to consolidation. This standard, as modified, intends to improve financial reporting by enterprises involved with variable interest entities. This standard, as modified, addresses the effects on certain provisionsrelating to the Consolidation of Variable Interest Entities, as a result of the elimination of the qualifying special-purpose entity concept in the accounting standard related totransfers and servicing, and constituent concerns about the application of certain key provisions of this standard, including those in which the accounting and disclosures under the standard do not always provide timely and useful information about an enterprise’s involvement in a variable interest entity. This standard, as modified, is effective as of the beginning of each reporting entity’s first annual reporting period that begins after November 15, 2009, for interim periods within that first annual reporting period, and for interim and annual reporting periods thereafter. Earlier application is prohibited. The adoption of the consolidation standard, as modified, did not have a material effect on our consolidated financial statements. On July 1, 2009, the Financial Accounting Standards Board (“FASB”) officially launched the FASB Accounting Standards Codification (“ASC”), which has become the single official source of authoritative nongovernmental U.S. GAAP, in addition to guidance issued by the Securities and Exchange Commission. The ASC is designed to simplify U.S. GAAP into a single, topically ordered structure. All guidance contained in the ASC carries an equal level of authority. The ASC is effective for all interim and annual periods ending after September 15, 2009. The Company’s implementation of this guidance effective July 1, 2009 did not have a material effect on the Company’s condensed consolidated financial statements. On July 1, 2009, the Company adopted the accounting and disclosure requirements of Statement of Financial Accounting Standard (“SFAS”) No. 160, Noncontrolling Interests in Consolidated Financial Statements, an Amendment of ARB No. 51, which is now included with ASC Topic 810 Consolidation.This standard establishes a single method of accounting for changes in a parent’s ownership interest in a subsidiary that do not result in deconsolidation.On a prospective basis, any changes in ownership will be accounted for as equity transactions with no gain or loss recognized on the transactions unless there is a change in control. In October 2009, the FASB issued Accounting Standards Update No. 2009-13, "Multiple-Deliverable Revenue Arrangements" ("ASU No. 2009-13"). ASU No. 2009-13 amends guidance included within Accounting Standards Codification ("ASC") Topic 605-25 to require an entity to use an estimated selling price when vendor specific objective evidence or acceptable third party evidence does not exist for any products or services included in a multiple element arrangement. The arrangement consideration should be allocated among the products and services based upon their relative selling prices, thus eliminating the use of the residual method of allocation. ASU No. 2009-13 also requires expanded qualitative and quantitative disclosures regarding significant judgments made and changes in applying this guidance. ASU No. 2009-13 is effective prospectively for revenue arrangements entered into or materially modified in fiscal years beginning on or after June 15, 2010. Early adoption and retrospective application are also permitted. We are currently evaluating the impact of adopting the provisions of ASU No. 2009-13. Note 3 – Accounts Receivable Trade accounts receivable are stated at original invoice amount less allowance for doubtful receivables based on management’s periodic review of aging of outstanding balances and customer credit history. Allowance for doubtful accounts amounted to $268,955 and $171,947 at March 31, 2010 and June 30, 2009, respectively. 9 Note 4 – Inventory Inventory at March 31, 2010 and June 30, 2009 consists of the following: March 31, 2010 June 30, 2009 Raw materials $ $ Packaging supplies Work in process Finished goods Subtotal Less: Inventory reserve Total $ $ Note 5 – Property and Equipment Property and equipment at March 31, 2010 and June 30, 2009 consists of the following: March 31, 2010 June 30, 2009 Buildings $ $ Machinery and equipment Office equipment and furniture Vehicles Subtotal Less: Accumulated depreciation Add: Construction in progress Total $ $ 10 Note 5 – Property and Equipment (continued) Depreciation expenses for the three months ended March 31, 2010 and 2009 were $127,516 and $78,107, and for the nine months ended March 31, 2010 and 2009 were $385,801 and $235,332, respectively. Note 6 – Intangible Assets Intangible assets at March 31 2010 and June 30, 2009 consist of the following: March 31, 2010 June 30, 2009 Rights to use land $ $ Approved drugs: Traditional Chinese Medicine subject to impairment Non-traditional Chinese Medicine Total approved drugs: Total Intangible assets Less: accumulated amortization Total $ $ Approved drugs can be separated into two groups: Traditional Chinese Medicine (TCM) and Non Traditional Chinese Medicine (NTCM). The useful life of the TCM is considered to be indefinite because no legal, regulatory, contractual, competitive, economic, or other factors limit the useful life. The term indefinite does not mean infinite. NTCM drugs are amortized on a straight-line basis over their estimated useful life of 10 years. Amortization expenses for the three months ended March 31, 2010 and 2009 were $157,281 and $40,214, and for the nine months ended March 31, 2010 and 2009 were $292,571 and $120,601, respectively. Note 7 – Accounts Payable and Accrued Expenses Accounts payable and accrued expenses consist of the following: March 31, 2010 June 30, 2009 Accounts payable $ $ Accrued expenses Total $ $ The carrying value of accounts payable and accrued expenses approximates their fair value due to the short-term nature of these obligations. Note 8 – Accounts Payable – Construction Related As of March 31, 2010 and December 31, 2009, the Company had construction payables of $2,888,303 and $-0-, respectively. Construction payables represent the cost of additions of manufacturing facilities. Note 9 – Short-Term Bank Loans Short-term bank loans consist of the following: March 31, 2010 June 30, 2009 On July, 2008, the Company obtained a loan from Agricultural Bank of China, out of which the principal was paid in full by July 10, 2009. The interest was calculated using an annual fixed interest rate of 7.881% and paid monthly. The loan was secured by the Company's property and equipment. $
